     Case 2:13-cr-00177-TS Document 29 Filed 08/28/20 PageID.594 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,                              MEMORANDUM DECISION AND
                                                       ORDER DENYING DEFENDANT'S
                          Plaintiff,                   MOTION FOR COMPASSIONATE
                                                       RELEASE
v.

JO ANN BOONE,

                          Defendant.                   Case No. 2:13-CR-177 TS

                                                       District Judge Ted Stewart


        This matter is before the Court on Defendant Jo Ann Boone’s Motion for Compassionate

Release. For the reasons discussed below, the Court will deny the Motion.

                                           I. BACKGROUND

        Defendant was charged with being a felon in possession of a firearm, possession of

methamphetamine with intent to distribute, and using, carrying, or brandishing a firearm in

relation to a drug trafficking crime. Defendant pleaded guilty to all counts and the parties agreed

to a 180-month sentence. 1 The Court sentenced Defendant to the agreed upon sentence in

August 2013. Defendant now seeks to be released to home confinement based on her

rehabilitation, health conditions. and the COVID-19 pandemic.

                                            II. DISCUSSION

        “A district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” 2 18 U.S.C. §


        1
            Count III was later dismissed at sentencing.
        2
            United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996).


                                                   1
   Case 2:13-cr-00177-TS Document 29 Filed 08/28/20 PageID.595 Page 2 of 4




3582(c)(1)(A) allows the Court to modify a term of imprisonment under certain circumstances.

Relevant here,

       the court . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of the
       original term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
       compelling reasons warrant such a reduction.

       The United States Sentencing Commission has issued a policy statement for sentence

reductions under this provision. The policy statement provides that the Court may reduce a term

of imprisonment under § 3582(c)(1)(A) if, after considering the factors under 18 U.S.C. §

3553(a), the Court determines: (1) extraordinary and compelling reasons warrant release; (2) the

defendant is not a danger to the safety of any other person or to the community; and (3) the

reduction is consistent with the policy statement. 3

       The Court finds that Defendant is a danger to the community and her release fails to

comport with the § 3553(a) factors. Therefore, even assuming she has exhausted her

administrative remedies and demonstrated extraordinary and compelling reasons for release, her

Motion must be denied.

       The Sentencing Commission directs the Court to consider whether Defendant is a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g). To

determine whether a Defendant is a danger to the safety of any other person and the community

under this provision, this Court considers the following factors:


       3
           U.S.S.G. § 1B1.13.


                                                  2
   Case 2:13-cr-00177-TS Document 29 Filed 08/28/20 PageID.596 Page 3 of 4




       (1) The nature and circumstances of the offense charged, including whether the
       offense is a crime of violence [or] . . . involves . . . a firearm . . . ;
       (2) the weight of the evidence against the person;
       (3) the history and characteristics of the person, including—
       (A) the person’s character, physical and mental condition, family ties, employment,
       financial resources, length of residence in the community, community ties, past
       conduct, history relating to drug or alcohol abuse, criminal history, and record
       concerning appearance at court proceedings; and
       (B) whether, at the time of the current offense or arrest, the person was on probation,
       on parole, or on other release pending trial, sentencing, appeal, or completion of
       sentence for an offense under Federal, State, or local law; and
       (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release . . . . 4

       Defendant’s conduct here and her prior history demonstrate that she is a risk to the

community. In this case, Defendant was sought by law enforcement due to an active warrant.

Officers located Defendant and she quickly began to resist arrest. She was eventually subdued,

handcuffed, and placed into a police car. When the officer went to retrieve Defendant, she

managed to retrieve a firearm from her waistband, which she pointed directly at the officer.

Defendant then climbed into the driver’s seat of the police car and subsequently fled, leading

officers on a high-speed chase. That chase continued even after the tires were spiked and ended

only when officers completely surrounded the patrol car. Once the chase ended, Defendant

ignored officers’ commands to exit the vehicle. Defendant was finally taken into custody, but

only after she was shot and tased by the responding officers. Defendant was ultimately found in

possession of methamphetamine.

       Defendant’s significant and serious criminal history also demonstrates that Defendant

poses a risk to the community. Defendant’s criminal behavior runs the gamut and includes theft,




       4
           18 U.S.C. § 3142(g).


                                                 3
   Case 2:13-cr-00177-TS Document 29 Filed 08/28/20 PageID.597 Page 4 of 4




drugs, weapons offenses, and violent offenses. A common thread is her refusal to obey law

enforcement and her proclivity to flee. Additionally, Defendant has incurred disciplinary action

while in custody. While Defendant’s efforts at rehabilitation and self-improvement are

commendable, they do not outweigh the risk she poses. Based upon this, the Court finds that

Defendant remains a risk to the community and her request for release will be denied.

         Further, the Court does not have the authority to order the Bureau of Prisons to release

Defendant to home confinement. “While the CARES Act gives the BOP broad discretion to

expand the use of home confinement during the COVID-19 pandemic, the Court lacks

jurisdiction to order home detention under this provision.” 5

                                         III. CONCLUSION

         It is therefore

         ORDERED that Defendant’s Motion for Compassionate Release (Docket No. 25) is

DENIED.

         DATED this 28th day of August, 2020.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




         5
             United States v. Read-Forbes, ---F.3d---, 2020 WL 1888856, at *5 (D. Kan. Apr. 16,
2020).


                                                  4
